DETAILED ACTION
This office action is responsive to the Amendment and Request for Continued Examination filed October 7, 2021. By that amendment, claims 1, 4, 7, 9, and 15 were amended; claims 3, 5, 8, 10, and 11 were canceled; and claims 28-32 were newly presented. Claims 1, 4, 6, 7, 9, 15-18, and 22-32 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2021, has been entered.
 Response to Arguments
Applicant's arguments filed October 7, 2021, have been fully considered but they are not persuasive. The arguments state, at p. 7, that “applicant does not agree with the rejections but has amended independent claims 1 and 15 solely to expedite allowance”. Applicant indicates elements which were amended in claims 1 and 15, and states that Bowman does not include “at least the above elements of Applicant’s independent claims”. Examiner disagrees, and finds that even in view of the amendments, each . 
No further arguments were presented. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 7, 9, 22-24, and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, at line 17, that the “elongated protective shield remains”. What the shield is remaining in or relative to is not claimed or made clear by the claim. This could be referring to remaining relative to a patient’s body, or some other component of the device. Clarification is required. 
Claims 31 and 32 recites “the interior portion” of the shield, which limitation lacks antecedent basis in the claim. Clarification is required.  
Examiner requests clarification and identification in the drawings of the structure intended by applicant in claims 31 and 32. Examiner has not rejected these limitations with prior art, at present. But examiner is not certain that the limitations are properly claimed – it is unclear to examiner how two items formed as claimed can have two interior surfaces, thereof, in contact with one another. Clarification is requested in response to this office action. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 4, 6, 7, 9, 15-18, and 22-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowman et al. (US 2013/0274557 A1).
Regarding claim 1, Bowman teaches a method of treating a spinal injury or defect (e.g. spine 408 in fig. 1, and 9B) using a shield assembly 100 as in fig. 1B comprising the steps of: 
inserting the shield assembly into a surgical field [0060], wherein the shield assembly comprises an elongate portal shaft 106 and an elongated protective shield 102, wherein a portion 134 of the elongated protective shield 102 is positioned inside a portal 142 of the elongate portal shaft 106 and a portion 136 of the elongated protective shield 102 is positioned outside the portal 142 of the elongate portal shaft 106, wherein the elongated protective shield 102 cannot rotate relative to the elongate portal shaft 106 (when coupled together as in fig. 3A); 
viewing a nerve root, blood vessel or tissue through the portal (tissue will be visible through the portal 142 when used as taught by Bowman); 
positioning a distal end (end including electrode 617) of the elongated protective shield 102 between the nerve root, blood vessel or tissue and the portal (electrode 617 formed on the shield 102 is used to monitor direction or proximity of nerves [0073]); and 
withdrawing the elongate portal shaft 106 from the surgical field (the retractor member 102 can be subsequently removed from the dilator 106 by translating one of the retractor member 102 and the dilator 106 with respect to the other along a second direction that is opposite the first direction until the retractor member 102 is spaced from the dilator 106 along the longitudinal direction 110, which causes the first and second retractor engagement members 154 and 158 detach from the first and second dilator engagement members 156 and 160. [0073]), wherein the distal end of the elongated 
Regarding claim 4, the elongate portal shaft 106 is slid proximally relative to the shield 102 during removal [0073]. 
Regarding claim 6, the elongate portal shaft 106 is cylindrical or tubular. 
Regarding claim 7, the distal end of the shield 102 extends distally beyond a distal end of the portal shaft 106 (e.g. when shim 141 is extended). 
Regarding claim 9, positioning the distal end of 102 includes contacting an anatomic region (e.g. when the shim 141 is extended to anchor into tissue). 
Regarding claims 22 and 28, the portal shaft 106 includes a slotted opening 156/160 at the distal end extending partially along the shaft 106 [0073].
Regarding claim 23, any portion capable of being grasped on 102 is considered to be a “handle” of the shield. Any portion which extends from the portal shaft 106 can be considered to be a “tab”. Portions 130/148 abut such that a handle and tab are considered to abut to affix the shield 102 to the shaft 106.
Regarding claim 24, an opening on the shaft 106 (a portion of 142 subtended by 126) and an opening on the shield (another portion of 142 subtended by 134) are aligned when 102 and 106 are affixed to one another.  
Regarding claims 29 and 30, examiner takes the position that as assembled in fig. 3A, the shield 102 and shaft 106 are assembled as a unit with interior and exterior portions being of a single construct. Portions 154 are considered to be in the form of a rib. The rib functions to couple the interior portion of the portal shaft 106 with an exterior portion of the shield 102 (into a single construct). 


Regarding claim 15, Bowman teaches a method of using a protective shield assembly 100 as in fig. 1 comprising the steps of: 
inserting the shield assembly 100 into a surgical field [0060], the shield assembly comprising an elongate portal shaft 106 and an elongated protective shield 102, 
viewing a nerve root, blood vessel, or tissue through the portal (tissue will be visible through the portal 142 when used as taught by Bowman); 
rotating the shield assembly, wherein the elongated protective shield cannot rotate relative to the elongate portal shaft (shafts cannot rotate relative to one another as in fig. 3A; electrode 617 formed on the shield 102 is used to monitor direction or proximity of nerves [0073], necessitating rotation and movement of the shield); 
positioning a distal end of the elongated protective shield between the nerve root, blood vessel, or tissue and the portal (electrode 617 formed on the shield 102 is used to monitor direction or proximity of nerves [0073]); 
locking in place the elongated protective shield to a surgical table after positioning the distal end of the elongated protective shield [0087]; 
detaching the elongate portal shaft from the elongated protective shield (the retractor member 102 can be subsequently removed from the dilator 106 by translating one of the retractor member 102 and the dilator 106 with respect to the other along a second direction that is opposite the first direction until the retractor member 102 is spaced from the dilator 106 along the longitudinal direction 110, which causes the first and second retractor engagement members 154 and 158 detach from the first and second dilator engagement members 156 and 160. [0073); and 
Attorney Docket No.: PAM0023D1 (DN0241DIV)Page 4 of 7App. No.: 15/497,498Filing Date: April 26, 2017Title: ENDOSCOPIC PORTAL PROTECTIVE SHt11D ASSEA ILYwithdrawing the elongate portal shaft 106 from the elongated protective shield 102 while the elongated protective shield 102 remains locked in place [0087].
Regarding claim 16, the elongate portal shaft 106 is slid proximally relative to the shield 102 during removal [0073]. 
Regarding claim 17, the elongate portal shaft 106 is cylindrical or tubular. 
Regarding claim 18, the distal end of the shield 102 extends distally beyond a distal end of the portal shaft 106 (e.g. when shim 141 is extended).
Regarding claim 25, the portal shaft 106 includes a slotted opening 156/160 at the distal end extending partially along the shaft 106 [0073].
Regarding claim 26, any portion capable of being grasped on 102 is considered to be a “handle” of the shield. Any portion which extends from the portal shaft 106 can be considered to be a “tab”. Portions 130/148 abut such that a handle and tab are considered to abut to affix the shield 102 to the shaft 106.
Regarding claim 27, an opening on the shaft 106 (a portion of 142 subtended by 126) and an opening on the shield (another portion of 142 subtended by 134) are aligned when 102 and 106 are affixed to one another.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799